Exhibit 10.1

 

 

[logo.jpg] 

 

 

August 31, 2016

 

Jeremy Whitaker

 

Re: Change of Control & Severance

 

Dear Jeremy:

 

This letter (“Agreement”) will confirm our understanding and agreement regarding
certain conditions of your employment with Lantronix, Inc. (“Lantronix” or the
“Company”), effective as of September 1, 2016 (the “Effective Date”). This
Agreement replaces and supersedes paragraphs 5 and 10 of the offer letter
between you and Lantronix dated September 8, 2011, as amended on November 13,
2012 (the “Offer Letter”). Except as modified herein, the remaining provisions
of the Offer Letter remain in full force and effect.

 

AT-WILL EMPLOYMENT:

 

Your employment with the Company will be for no specific period of time.
Notwithstanding your right to receive compensation upon termination of your
employment in certain circumstances as outlined in this Agreement, your
employment will be at-will, meaning that you or the Company may terminate the
employment relationship at any time, with or without cause, and with or without
notice and for any reason or no particular reason. The at-will nature of your
employment may only be changed by an express written agreement signed by an
authorized officer of the Company.

 

SEVERANCE:

 

If your employment with the Company is terminated by you for Good Reason or by
the Company without Cause within five years of the Effective Date, then subject
to your execution and non-revocation of a release of claims in a form provided
by the Company, then in addition to any base salary earned through the
termination date, any earned but as-yet unpaid bonuses, unpaid expense
reimbursements and vested benefits to which you are entitled under the terms of
any Company employee benefit plan (which compensation and benefits will be paid
to you or your estate in connection with your ceasing to be employed without
regard to the reason for such cessation), you will be entitled to receive
severance pay in a total amount equal to the sum of (i) six (6) months of your
then current Base Salary, plus (ii) an amount equal to fifty percent (50%) of
Bonus amounts you earned over the previous twelve (12) months (collectively, the
“Severance Payment”). The Severance Payment shall be less required tax
deductions and withholdings and shall be paid in a lump sum on the 53rd day
following your date of termination or such later date as is required to avoid
potentially adverse taxation under Internal Revenue Code Section 409A pursuant
to section under the caption “Section 409A” below.

 

For purposes of this letter, “Cause” shall mean: (i) gross negligence or willful
misconduct in the performance of your duties to the Company; (ii) intentional
and continual failure to substantially perform your reasonably assigned duties
for the Company; (iii) intentional conduct that is demonstrably and materially
injurious to the Company, including but not limited to committing or cooperating
in an act of fraud, theft, or dishonesty against the Company; (iv) your breach
of a fiduciary duty to the Company or its shareholders; (v) your conviction for,
or plea of guilty or nolo contendre to, the commission of any felony or any
crime involving deceit, material dishonesty, fraud, embezzlement, theft, any
crime that results in or is intended to result in personal enrichment at the
expense of the Company, any crime that involves the use or sale of a controlled
substance, or any other offense that will adversely affect in any material
respect the Company’s reputation or your ability to perform your obligations or
duties to the Company; or (vi) your violation of a material written policy of
the Company or breach of a written agreement with Company, including but not
limited to a breach of the Employment, Confidential Information, and Invention
Assignment Agreement. Notwithstanding the foregoing, Cause shall not exist under
(i), (ii), (iii), (iv) or (vi) unless the Company provides you with written
notice of the existence of one or more of the actions, conditions or events set
forth above in such definition of Cause, and if such action, event or condition
is curable, you fail to cure such action, event or condition within thirty (30)
days after receipt of such notice.

 

[footer.jpg] 

 

 1 

 

 

 

For the sake of clarity, termination of your employment in connection with your
death or disability will not be considered “termination by the Company without
Cause” hereunder. For purposes of this letter, you shall be considered disabled
if you have been physically or mentally unable to perform your job duties
hereunder for a continuous period of at least one hundred twenty (120) days or a
total of one hundred fifty (150) days during any one hundred and eighty (180)
day period, and you have not recovered and returned to the full time performance
of your duties within thirty (30) days after written notice is given to you by
the Company following such 120 day period or 180 day period, as applicable.

 

For purposes of this letter, “Good Reason” shall mean your resignation within
one hundred and twenty (120) days after the Company has taken any of the
following actions without your express written consent: (i) a material reduction
in your base salary, your target annual bonus opportunity or benefits (unless,
outside of a Change in Control context, such reduction is in connection with a
salary or benefit reduction program of general application at the senior level
executives of the Company); (ii) a material breach by the Company of any written
agreement with you, including the Company’s failure to obtain an agreement from
any successor to the Company to assume and agree to perform the obligations
under this letter in the same manner and to the same extent that the Company
would be required to perform, except where such assumption occurs by operation
of law; (iii) a material adverse change in your title, duties or
responsibilities (other than temporarily while you are disabled or as otherwise
permitted by applicable law); or (iv) relocation of your principal workplace by
more than 45 miles, which change results in a material increase in your one-way
commute. Notwithstanding the foregoing, Good Reason shall not exist unless you
provide the Company written notice of the existence of one or more of the
actions, conditions or events set forth above in this definition of Good Reason
within ninety (90) days after the initial existence or occurrence of such
action, condition or event, and if such action, event or condition is curable,
the Company fails to cure such action, event or condition within thirty (30)
days after its receipt of such notice.

 

CHANGE IN CONTROL:

 

If within five years of the Effective Date your employment with the Company is
terminated by you for Good Reason or by the Company without Cause within 60 days
prior to or 12 months following a Change in Control (as defined below), then,
subject to your execution and non-revocation of a release of claims in a form
provided by the Company and resignation from any Company-affiliated board
positions, all unvested Company equity awards that you then hold shall fully
vest and be settled or become exercisable, as applicable, and you will be
entitled to receive (as applicable, the “Change-in-Control Severance Payment”):

 

(a) In the event of a Change in Control where the dollar amount that equals the
share price multiplied by the number of outstanding shares of the Company (the
“Market Cap”) is equal to or less than $50 million, in lieu of any other
severance benefits, you will be entitled to receive severance pay in a total
amount equal to the sum of (i) six (6) months of your then current Base Salary,
plus (ii) an amount equal to fifty percent (50%) of your earned Bonus amounts
over the previous twelve (12) months. The Company will also provide you, your
spouse and your eligible dependents with continued group health, dental and
vision coverage pursuant to the provisions of COBRA at the level in effect and
upon substantially the same terms and conditions as existed under applicable
insurance plans immediately prior to the date of termination of your employment
(including without limitation contributions required by you, if any, for such
benefits), for the first six (6) months following the date of termination of
your employment without Cause or for Good Reason or until you become eligible
for comparable benefits from another employer. 

 

(b)       In the event of a Change in Control where the Market Cap of the
Company is greater than $50 million, in lieu of any other severance benefits,
you will be entitled to receive severance pay in a total amount equal to the sum
of (i) twelve (12) months of your then current Base Salary, plus (ii) an amount
equal to one hundred percent (100%) of your Target Bonus. The Company will also
provide you, your spouse and your eligible dependents with continued group
health, dental and vision coverage pursuant to the provisions of COBRA at the
level in effect and upon substantially the same terms and conditions as existed
under applicable insurance plans immediately prior to the date of termination of
your employment (including without limitation contributions required by you, if
any, for such benefits), for the first twelve (12) months following the date of
termination of your employment without Cause or for Good Reason or until you
become eligible for comparable benefits from another employer. 

 

 2 

 

 

Any Change-of-Control Severance Payments shall be less required tax deductions
and withholdings and shall be paid in a lump sum on the 53rd day following your
date of termination or such later date as is required to avoid potentially
adverse taxation under Internal Revenue Code Section 409A as described under the
caption “Section 409A” below. Change-of-Control Severance Payments may also be
subject to reduction required to avoid potentially adverse taxation under
Internal Revenue Code Section 280G as described under the caption “Section 280G”
below.

 

For purposes of this letter, “Change in Control” shall mean the occurrence of
any of the following events: (i) any “person” (as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the TL Parties, becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or,
more of the total voting power represented by the Company’s then outstanding
voting securities; or (ii) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than to the
TL Parties; (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than (A) a merger or consolidation with the TL
Parties or (B) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or (iv) a majority of the members of the Board are replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the Board or the TL Parties before the date of
appointment or election. In no event shall a “Change in Control” be deemed to
have occurred for purposes of this letter solely because the Company engages in
an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more affiliates.

 

For purposes of this letter, “TL Parties” shall mean, either individually or
collectively, Bernhard Bruscha, TL Investments, any party or entity affiliated
with the aforementioned, including but not limited to any “group” (as defined in
Section 13(d)(3) of the Exchange Act) to which any of the aforementioned belong.

 

SECTION 409A:

 

This letter is intended to comply with Section 409A of the Internal Revenue Code
(“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this letter may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this letter that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each instalment payment
provided under this letter shall be treated as a separate payment. Any payments
to be made under this letter upon a termination of employment shall only be made
upon a “separation from service” under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this letter comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A.

 

Notwithstanding any other provision of this letter, if any payment or benefit
provided to you in connection with termination of employment is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A and you are determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of your termination
date (the “Specified Employee Payment Date”) or, if earlier, on the date of your
death. The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to you in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule. To the extent
necessary to avoid application of any tax under Section 409A applying to any
compensation or benefit included herein that constitutes nonqualified deferred
compensation, the definition of “Change in Control” shall be reformed such that
a transaction will only qualify as a Change in Control if it also constitutes a
“change in control event” as defined under Section 409A.

 

 3 

 

 

SECTION 280G:

 

Notwithstanding any other provision of this letter or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to you or for your
benefit pursuant to the terms of this letter or otherwise (“Covered Payments”)
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G of the Internal Revenue Code (“Section 280G”) and would, but for
this section be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code (or any successor provision thereto) (“Section 4999”) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then prior to making the
Covered Payments, a calculation shall be made comparing (i) the Net Benefit (as
defined below) to you of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to you if the Covered Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.

 

Any such reduction shall be made in accordance with Section 409A and the
following: (i) the Covered Payments which do not constitute nonqualified
deferred compensation subject to Section 409A shall be reduced first; and (ii)
all other Covered Payments shall then be reduced as follows: (A) cash payments
shall be reduced before non-cash payments; and (B) payments to be made on a
later payment date shall be reduced before payments to be made on an earlier
payment date.

 

Any determination required under this section shall be made in writing in good
faith by the accounting firm that was the Company’s independent registered
public accounting firm immediately before the change in control (the
“Accountants”), which shall provide detailed supporting calculations to the
Company and you as requested by the Company or you. The Company and you shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this section. For
purposes of making the calculations and determinations required by this section,
the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999. The
Accountants’ determinations shall be final and binding on the Company and you.
The Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this section.

 

CLAWBACK:

 

Any amounts payable hereunder are subject to any policy (whether currently in
existence or later adopted) established by the Company providing for clawback or
recovery of amounts that were paid to you. The Company will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.

 

ARBITRATION:

 

To the fullest extent allowed by law, any controversy, claim or dispute between
you and the Company (and/or any of its affiliates, owners, shareholders,
directors, officers, employees, volunteers or agents) relating to or arising out
of your employment or cessation of that employment will be submitted to final
and binding arbitration as provided in Attachment A hereto.

 

 

 4 

 

 

ACCEPTANCE:

 

Please sign, date and return the enclosed copy of this Agreement to me for our
files to acknowledge your agreement with the above.

 

Very truly yours,

 

LANTRONIX, INC.

 

/s/ Jeff Benck

 

Jeff Benck

President & Chief Executive Officer

 

ACCEPTANCE

 

I hereby accept and agree with the terms as outlined above. I understand that
Lantronix is an “At-Will Employer,” and agree that my employment is for no
definite period and may, regardless of the date of payment of wages and salary,
be terminated by me or by Lantronix at any time without any previous notice.
Subject to the rights under the section entitled “Severance,” I also understand
and agree that Lantronix may hire, fire, demote, promote, and change or alter
any terms of my employment at any time.

 

/s/ Jeremy Whitaker 8/31/2016 Jeremy Whitaker Date

 

 

 

 

 5 

 

 

ATTACHMENT A

 

MUTUAL AGREEMENT TO ARBITRATE

To the fullest extent allowed by law, any controversy, claim or dispute between
Executive and the Company (and/or any of its affiliated, subsidiary, or related
entities, owners, directors, officers, employees, volunteers or agents) relating
to or arising out of this Agreement or Executive’s employment (or the cessation
thereof), will be submitted to final and binding arbitration in Orange County,
California, for determination in accordance with the American Arbitration
Association’s (“AAA”) Employment Arbitration Rules as the exclusive remedy for
such controversy, claim or dispute. In any such arbitration, the parties may
conduct discovery to the same extent as would be permitted in a court of law.
The arbitrator shall issue a reasoned, written decision, and shall have full
authority to award all remedies which would be available in court. The Company
shall pay the arbitrator’s fees and any AAA administrative expenses. Any
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Possible disputes covered by the above include (but
are not limited to) unpaid wages, breach of contract (including this Agreement),
torts, violation of public policy, discrimination, harassment, or any other
employment-related claims under laws including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the
California Labor Code, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and any
other statutes or laws relating to Executive’s relationship with the Company
regardless of whether such dispute is initiated by Executive or the Company.
Thus, this bilateral arbitration agreement fully applies to any and all claims
that the Company may have against Executive, including but not limited to claims
for misappropriation of Company property, disclosure of proprietary information
or trade secrets, interference with contracts, trade libel, gross negligence, or
any other claim for alleged wrongful conduct or breach of the duty of loyalty.
However, claims for workers’ compensation benefits, unemployment insurance and
those arising under the National Labor Relations Act (or any other claims where
mandatory arbitration is prohibited by law) are not covered by this arbitration
agreement, and such claims may be presented to the appropriate court or
government agency. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU
AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY.

This mutual arbitration agreement is to be construed as broadly as is
permissible under applicable law.

 

  LANTRONIX, INC. (the “Company”)     /s/ Jeremy Whitaker By:  /s/ Jeff Benck
Jeremy Whitaker Name: Jeff Benck   Title:  President & CEO     Dated: August 31,
2016 Dated: August 31, 2016

 

